USDC IN/ND case 3:19-cv-00192-PPS-MGG document 17 filed 04/20/20 page 1 of 4


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 GEORGE W. WILSON,

                      Petitioner,

                      v.                          CAUSE NO.: 3:19-CV-192-PPS-MGG

 WARDEN,

                     Respondent.

                                    OPINION AND ORDER

       George W. Wilson, a prisoner without a lawyer, filed a habeas corpus petition

challenging the disciplinary decision (ISP 18-6-84) at the Indiana State Prison in which a

disciplinary hearing officer found him guilty of battery in violation of Indiana

Department of Correction Offense 212. The battery was captured on a security video

and showed Wilson punching another offender without provocation and then

continuing the assault. [DE 11-1.] Following a disciplinary hearing, he was sanctioned

with a loss of thirty days earned credit time.

       Wilson argues that he is entitled to habeas relief because he did not receive

assistance from a lay advocate. He maintains that he needed a lay advocate due to his

mental condition and because correctional staff confiscated his wheelchair resulting in

his inability to appear at the hearing. “[D]ue process [does] not require that the prisoner

be appointed a lay advocate, unless an illiterate inmate is involved . . . or where the

complexity of the issue makes it unlikely that the inmate will be able to collect and

present the evidence necessary for an adequate comprehension of the case.” Miller v.
USDC IN/ND case 3:19-cv-00192-PPS-MGG document 17 filed 04/20/20 page 2 of 4


Duckworth, 963 F.2d 1002, 1004 (7th Cir. 1992) (quotation omitted). Wilson’s filings

demonstrate his literacy, and the battery charge was not at all complex. Consequently,

he was not entitled to a lay advocate under Miller. The real thrust of Wilson’s complaint

is that he needed a wheelchair to ferry him to the hearing, and the denial of one

amounted to a due process violation. Yet the record shows that Wilson was seen on

video walking to commit the assault. [DE 11-1.] And there is also evidence in the

record that Wilson had been faking his need to have the wheelchair in the first place.

[DE 13 at 2.] Given this evidence, it was not a violation of due process to require Wilson

to walk to the hearing, and when he chose not to, to proceed with the hearing in his

absence.1

        Next, Wilson argues that he is entitled to habeas relief because he requested a

witness statement from the battery victim but did not receive it. “[T]he inmate facing

disciplinary proceedings should be allowed to call witnesses and present documentary

evidence.” Wolff v. McDonnell, 418 U.S. 539, 566 (1974). However, “[p]rison officials

must have the necessary discretion to keep the hearing within reasonable limits and to

refuse to call witnesses that may create a risk of reprisal or undermine authority, as well

as to limit access to other inmates to collect statements or to compile other documentary

evidence.” Id. The administrative record includes a statement from the victim taken

during the course of the investigation. Wilson may be refering to the denial of live



         1 I’m dubious of his claim that he cannot walk when a video shows him doing just that while

assaulting another prisoner. Wilson signed his petition under penalty of perjury. While I decline to
impose sanctions on the current record, he is advised that attempts to defraud the court may result in
sanctions, including monetary fines, dismissal of his cases, or a filing ban. See Secrease v. W. & S. Life Ins.
Co., 800 F.3d 397, 401 (7th Cir. 2015); Support Sys. Int’l, Inc. v. Mack, 45 F.3d 185, 186 (7th Cir. 1995).


                                                        2
USDC IN/ND case 3:19-cv-00192-PPS-MGG document 17 filed 04/20/20 page 3 of 4


testimony from the victim, but, given that he faced charges of subjecting the victim to

physical violence, the risk of reprisal in forcing the victim to testify is readily apparent.

Therefore, the argument that he did not receive a witness statement from the victim is

not a basis for habeas relief.

       Wilson also argues that he is entitled to habeas relief because correctional staff

did not allow him to review the anonymous letter informing correctional staff of the

battery incident. While the hearing officer was entitled to consider this anonymous

letter at the hearing, Wilson was not entitled to personally review it. See White v. Indiana

Parole Bd., 266 F.3d 759, 767 (7th Cir. 2001) (“prison disciplinary boards are entitled to

receive, and act on, information that is withheld from the prisoner and the public.”);

Outlaw v. Anderson, 29 F. App’x 372, 374 (7th Cir. 2002). There was an obvious security

concern in allowing Wilson to see the letter. Therefore, the argument that Wilson was

not allowed to review the anonymous letter is not a basis for habeas relief.

       Because Wilson has not asserted a valid claim for habeas relief, the habeas

petition is denied. If Wilson wants to appeal this decision, he does not need a certificate

of appealability because he is challenging a prison disciplinary proceeding. See Evans v.

Circuit Court of Cook Cnty., Ill., 569 F.3d 665, 666 (7th Cir. 2009). However, he may not

proceed in forma pauperis on appeal because I find pursuant to 28 U.S.C. § 1915(a)(3)

that an appeal in this case could not be taken in good faith.

       For these reasons, the court:

       (1) DENIES the habeas corpus petition (ECF 1);

       (2) DIRECTS the clerk to enter judgment and close this case; and


                                              3
USDC IN/ND case 3:19-cv-00192-PPS-MGG document 17 filed 04/20/20 page 4 of 4


      (3) DENIES George W. Wilson leave to proceed in forma pauperis on appeal.

SO ORDERED.

ENTERED: April 20, 2020.
                                      /s/ Philip P. Simon
                                      PHILIP P. SIMON, JUDGE
                                      UNITED STATES DISTRICT COURT




                                        4
